204 F.2d 512
BRONX TOWING LINE, Inc., Libellant-Appellant,v.CONTINENTAL INSURANCE COMPANY, Respondent-Appellee.
No. 252, Docket 22668.
United States Court of Appeals Second Circuit.
Argued May 7, 1953.Decided June 5, 1953.

Foley & Martin, New York City, Christopher E. Heckman, New York City, of counsel, for appellant.
Kirlin Campbell & Keating, New York City, John H. Hanrahan, Jr., New York City, of counsel, for appellee.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
The decree is affirmed on the opinion of the District Court, 108 F.Supp. 298.